      Case 1:20-cr-00049-RJA-MJR Document 157 Filed 05/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                               DECISION AND ORDER
         v.                                                         20-CR-49-A
GARLAND M. BEARDSLEY,
                                   Defendant.


       This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April 13, 2021, defendant

Garland M. Beardsley appeared before Magistrate Judge Roemer and entered a plea of

guilty to Count 2 of the Superseding Indictment which charges him with conspiracy to

possess with intent to distribute, and to distribute, 50 grams or more of actual

methamphetamine in violation of 21 U.S.C. § 846.

       Magistrate Judge Roemer issued a Report and Recommendation (Dkt. No. 142)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

       ORDERED that, upon review of the transcript of the April 6, 2021, change-of-plea

proceeding before the Magistrate Judge, and the Report and Recommendation, the

Court finds that defendant Garland M. Beardsley’s plea of guilty was knowing, voluntary,

and has a factual basis. Accordingly, defendant Beardsley’s plea of guilty is accepted

based upon the oral findings of the Magistrate Judge as confirmed in the written Report

and Recommendation. Dkt. No. 142. Sentencing is scheduled for August 12, 2021 at
     Case 1:20-cr-00049-RJA-MJR Document 157 Filed 05/03/21 Page 2 of 2




12:30 pm. The parties are directed to the Court’s forthcoming Text Order for the

submission of sentencing documents.

      IT IS SO ORDERED.


                                        _s/Richard J. Arcara_________

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: May 3, 2021
